IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50038
                         Summary Calendar



MARK ANTHONY PEREZ,

                                         Plaintiff-Appellant,

versus

BARBARA A. HOHON; JACINTO C. MEDELLIN,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-98-CV-1137-JWP
                       --------------------
                           July 10, 2000

Before JOLLY, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mark Anthony Perez (“Perez”), Texas prisoner # 665520, has

filed a motion for leave to proceed in forma pauperis (“IFP”) on

appeal following the summary-judgment dismissal of his 42 U.S.C.

§ 1983 complaint.   By moving for IFP status, Perez is challenging

the district court’s certification that IFP status should not be

granted on appeal because his appeal presents no nonfrivolous

issues and is not taken in good faith.   See Baugh v. Taylor, 117

F.3d 1197, 202 (5th Cir. 1997).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50038
                                 -2-

     Perez contends that the magistrate judge erred by denying

his motions for the appointment of counsel, for leave to file a

supplemental complaint, and to extend the discovery deadline.      He

also contends that the magistrate judge erred by granting the

defendants’ motions for summary judgment.

     Perez has failed to show that he will present a nonfrivolous

issue on appeal.    We affirm the bad-faith certification and deny

Perez’ IFP motion for essentially the reasons stated by the

magistrate judge.    See Perez v. Hohon, No. 98-CV-1137 (W.D. Tex.

Jan. 18, 2000).    Perez’ request for IFP status is DENIED, and his

appeal is DISMISSED as frivolous.    See Baugh, 117 F.3d at 202 &

n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    Perez is warned

that if he accumulates three “strikes” pursuant to § 1915(g), he

may not proceed IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING

ISSUED.